Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 04/07/2021 has been considered.
Claims 21, 23, 27, 28, 30, 33, 34, 36, and 38-40 are amended. Claim 24 is canceled. Claims 21-23, and 25-41 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 26, 28-33, 35-39, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0037269 to Bassemir et al., U.S. Patent No. 7,937,288 to Blaser et al., and U.S. Patent Application Publication No. 2010/0268606 to Wu, in view of U.S. Patent Application Publication No. 2008/0035724 to Vawter, and further in view of U.S. Patent Application Publication No. 2010/0030578 to Siddique et al.
With regard to claims 21, 30, and 36, Bassemir discloses a computer-implemented method comprising: 
identifying, by a server, a user device that is within a determined area of a physical store of a retailer (paragraph 4, Business establishments sometimes offer 
controlling a Wi-Fi access point, to enable the user device to place an order, via the Wi-Fi access point, through a wireless local area network, wherein the server interfaces with the Wi-Fi access point, and wherein the Wi-Fi access point is physically located within the determined area of the physical store of the retailer (paragraphs 16, 18, and 24, Setting up and implementing the WiFi sales reward system often involves loading and executing an application program or other software for the WiFi sales reward system on the store's servers or computer system. Further, the store should have WiFi antennas, wireless nodes, routers, or other like types of wireless or wired access ports configured to communicate with the customers accessing the Internet. By providing a prompt in 223 the store can inform the person of the requirement for a purchase. (Alternatively, this may also be done as part of the prompt in 213). In 223 the store can also advertise any special sales that presently offered, in addition to prompting the person to make a purchase in order to qualify for Internet access. Examiner notes that online ordering with any advertise to propose special sale is a well known process for a user to view on the user device to place an order); 
providing, upon reception of the order, access to the Internet, via the Wi-Fi access point, through a-the wireless local area network, to the user device, while within the determined area of the physical store of the retailer (paragraphs 4 and 20, FIG. 2 depicts a method 200 for detecting a customer seeking wireless Internet access, and 
receiving, via the Wi-Fi access point, and through the wireless local area network, at the server from the user device, data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network (paragraph 37, The WiFi sales reward system may measure a customer's Internet usage by keeping track of the bandwidth requirements for the customer's Internet activities). 
However, Bassemir does not disclose wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, via the Wi-Fi access point, through the wireless local area network, and data indicative of internet sites visited by the user device via the access to the internet, via the Wi-Fi access point, through the wireless local area network; selecting promotion data, subsequent to the reception of the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network, based on the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the 2 of 16 LEGAL02/39734018v1Appl. No.: 15/016,913\wireless local area network comprising data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, the data indicative of internet searches conducted via the access to the confirming, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities; identifying a user, by the user device, associated with a user account, linking the user account to a social network account of the identified user; obtaining user data from the social network account of the identified user and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer.
However, Blaser teaches wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, via the Wi-Fi access point, through the wireless local area network, and data indicative of internet sites visited by the user device via the access to the internet, via the Wi-Fi access point, through the wireless local area network (col. 9, lines 50-60, col. 10, lines 11-22, additionally, the OSP server 130 preferably regularly updates the user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, wherein the data indicative of one or more user activities performed using the access to the internet, via the Wi-Fi access point, through the wireless local area network comprise data indicative of in-store purchases made via the access to the internet, via the Wi-Fi access point, through the wireless local area network, data indicative of internet searches conducted via the access to the internet, via the Wi-Fi access point, through the wireless local area network, and data indicative of internet sites visited by the user device via the access to the internet, via the Wi-Fi access point, through the wireless local area network; selecting promotion data, subsequent to the reception of the data indicative of one or 
However, Wu teaches the promotion data indicative of a discounted price on an item or service sold at the physical store of the retailer (the search results displayed in the search results area 204 may be in response to a specific search query, such as a "flower gifts" search term 206 that the user may enter in a browser to locate online florists that sell flowers as gifts. In response to the search term 206, the system can display advertisements responsive to the query. In some implementations, the product information provided by the advertiser 102 can be related to a promotional product. A promotional product is a product that is only available by the advertiser 102 for a predetermined amount of time, or is associated with a special offer, such as a price discount or free additional service or feature, for a predetermined amount of time or for display in the overlay window, paragraphs 34 and 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, the promotion data indicative of a discounted price on an item or service sold at the physical store of the retailer, as taught in Wu, in order to identify the displayed advertisement in response to the searching terms (Wu, abstract).
However, Vawter teaches confirming, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer (Register 140 may communicate with terminal 110 via a near field wireless link while performing a transaction on behalf of terminal 110. Communication interface 440 may include near field communication logic that allows terminal 110 to participate in communication sessions over short distances, such as distances up to several feet (e.g., on the order of 30 feet). FIG. 11 illustrates exemplary processing to authenticate a transaction. For example, a user may shop in a retail store while carrying terminal 110. When the user desires to check out at the store, the user may swipe or bring terminal attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer”, Fig. 1, Fig. 11, paragraphs 31, 62, 105, 107, and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, confirming, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer, as taught in Vawter, in order to provide authentication information to a device on behalf of a mobile terminal to identify the mobile terminal for a near field transaction with the device (Vawter, abstract).
However, Siddique teaches identifying a user, by the user device, associated with a user account, linking the user account to a social network account of the identified user; obtaining user data from the social network account of the identified user (Community networking sites include sites such as Facebook, or My Space and others that allow their API to be used by external applications In an exemplary embodiment, a user's list of friends from social networking sites may be displayed within the system 10. In an exemplary embodiment, a procedure for accessing friends on a user's Facebook account is presented in FIGS. 39 to 42. A provision 719 exists on the account page 716 for signing into Facebook, an external social networking site, which will facilitate access to Facebook account resources (other social networking sites may be present and accessed through system 10). As illustrated in FIGS. 39A-B, this will take the user to their login page 717 on Facebook, upon which the user may log in to his Facebook account 720. This will take the user back to their account 718 on system 10, this time with access to the user's Facebook friends 721 and other information available through their account on system 10 as shown in FIGS. 39C and 39D. Services based on identifying users' location are available through the VS.  The VS may also be linked to, accessible to/by mobile phones or handheld devices of members in the user's friends' network, businesses in the user's network and other users and institutions.  Location can be computed/determined using mobile position location technologies such as the GPS (Global Positioning System) or triangulation data of base stations, or a built in GPS unit on a cell phone in exemplary embodiment.  The VS can inform the user if friends of the users are in the location or vicinity in which the user is located at present; and/or indicate the position of the user's friend relative to the user and/or the precise location of a given friend.  In exemplary embodiment, if the user is at a grocery store, and the VS detects that a friend (George) of the user is around the corner, then the VS may point 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bassemir to include, identifying a user, by the user device, associated with a user account, linking the user account to a social network account of the identified user; obtaining user data from the social network account of the identified user, as taught in Siddique, in order to purchase various goods and/or services and collaborate with other users in the online environment (Siddique, paragraph 7).
With regard to claims 22, 31, and 37, Bassemir discloses receiving an initial access, from the user device, to the internet, via the Wi-Fi access point; and routing the user device to a default landing page associated with the retailer, wherein the landing page provides a point to initiate the order (paragraphs 22-24, Block 209 involves determining whether a customer has been detected seeking access to the Internet using the store's Internet node, e.g., the store's WiFi node. The WiFi sales reward system may detect a customer trying to establish a wireless connection with the store's 
With regard to claims 23, 32, and 38, the combination of references discloses determining the user account associated with the user device (Bassemir, paragraph 22, In some embodiments the WiFi sales reward system may recognize the customer's computer seeking access, either by recognizing the computer itself or recognizing the customer's account (if any) when an access code it entered); providing, by the server to the user device, promotional data corresponding to the one or more user interests comprises one or more of: providing, to the user device, discount information for the product or service provided by the retailer that (I) matches the one or more user interests, or (II) corresponds to a purchase previously made by a user according to the purchase data obtained from the user account; and providing, to the user device, an 
With regard to claims 25, 33, and 39, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer. 
However, Siddique teaches obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer (Paragraphs 195, 277 and 280).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, obtaining user data from the social network account of the identified user comprises one or more of: identifying one or more social network friends of the user; determining that at least one of the one or more social network friends of the user is within the determined area of the physical store of the retailer; and determining that at least one of the one or more social network friends of the user has completed a purchase at the physical store of the retailer, as taught in Siddique, in order to purchase various goods and/or services and collaborate with other users in the online environment (Siddique, paragraph 7).
With regard to claim 26, the combination of references discloses the promotional data is for a predefined number of orders within a predefined period of time (Wu, paragraphs 34 and 39).
With regard to claims 28, 29, 35, and 41, Bassemir discloses providing access for the user device to the Internet through a wireless local area network comprises providing the access in response to receiving a purchase order from a user associated with the user account; and a time period of the access is directly proportional to a purchase amount in the purchase order; obtaining, from the user account, access information indicative of an Internet access time allocated to a user associated with the user account; and providing the user device access to the Internet through the wireless local area network for a time period that is the same as the Internet access time allocated to the user associated with the user account (In 213 the system sends a login prompt to the customer. In other words, the WiFi node of the store sends signals to the customer's computer to display a screen that prompts the user for entry of an access code. The login prompt may say something like: "For Internet access at Java Joe's Coffee Shop, please enter your access code." As discussed above, the WiFi sales reward system may provide an access code to a customer on a complementary basis at the time they make a purchase of goods or services in the store. The access code may be associated with a particular length of Internet access time, with the amount of access purchase, the type of items purchased, the time of day of the purchase, the time of day of the access, or any other variable associated with the sale or the access to the Internet. For example, a $4.00 purchase may entitle the customer to an access code providing 15 minutes of Internet access using the store's facilities. In another example, a coffee shop trying to develop regular customers may offer a special deal in which the coffee shop provides an hour's worth of Internet access for the purchase of a cup of coffee and a muffin. If the coffee shop has ample morning customers but lacks sales in the afternoon, it may offer greater quantities of Internet access time in the afternoon than it does in the morning, for comparable sales amounts, paragraph 23).
Claims 27, 34, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0037269 to Bassemir et al., U.S. Patent No. 7,937,288 to Blaser et al., U.S. Patent Application Publication No. 2010/0268606 to Wu, U.S. Patent Application Publication No. 2008/0035724 to Vawter, and U.S. Patent Application Publication No. 2010/0030578 to Siddique et al, and further in view of U.S. Patent Application Publication No. 2010/0250351 to Gillenson et al.
With regard to claims 27, 34, and 40, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose posting the promotional data to the social network account of the identified user. 
However, Gillenson teaches posting the promotional data to the social network account of the identified user (The incentive processing entity 10 may also notify members of the reward 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, posting the promotional data to the social network account of the identified user, as taught in Gillenson, in order to permit individuals and groups within one or more social communications networks to participate in and transmit information to others about their activities related to the virtual advertising, incentives, redemption and promotion (Gillenson, abstract).

Response to Arguments
Applicants' arguments filed on 04/07/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose confirming, by the user device, the order by a swipe or a bump of the user device with a device of the retailer, wherein the user device and the device of the retailer comprise Near Field Communication (NFC) capabilities; and attaching user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer”.
Examiner directs Applicants' attention to the office action above.
	

	
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ARIEL J YU/Primary Examiner, Art Unit 3687